Citation Nr: 0316204	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for tendonitis of both 
legs.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The Board notes that in his VA Form 9 the veteran referred to 
having had a root canal and cystectomy in service and that he 
has submitted a copy of September 1961 statement confirming 
this.  The dentists who prepared the statement said they 
believed the bone would not regenerate due to perforation of 
labial and palatal cortical bone.  It is unclear whether the 
veteran is attempting to raise a service connection claim, 
and the Board refers this matter to the RO.  

This decision addresses the claim of entitlement to service 
connection for alcoholism.  The matter of entitlement to 
service connection for tendonitis of both legs will be 
addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal decided herein 
has been obtained.  

2.  VA received the veteran's claim of entitlement to service 
connection for alcoholism in 1994.  


CONCLUSION OF LAW

Service connection for alcoholism may not be established as a 
matter of law.  38 U.S.C.A. § 105, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.1, 3.159, 3.301 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA 
and the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that RO correspondence, its statement of the 
case and supplemental statement of the case provided the 
veteran with notice of the requirements for substantiating 
his claim, informed him of the reasons it had denied his 
claim and provided him additional opportunities to present 
evidence and argument in support of his claim.  In a June 
2002 letter, the RO notified the veteran of the provisions of 
the VCAA and explained that it would request evidence he 
identified but that it was still his responsibility to make 
sure VA received the records.  In addition, in its February 
2003 supplemental statement of the case, the RO notified the 
veteran of the laws and regulations governing service 
connection for alcohol and/or drug use.  He has, by the 
statement of the case and supplemental statement of the case 
been advised of the evidence considered in connection with 
his claim, and what elements are lacking.  38 C.F.R. § 
3.159(b)(1), (e).  The RO has obtained all pertinent service 
records, but the veteran did not respond to either the June 
2002 letter or to the February 2003 supplemental statement of 
the case.  



Background and analysis

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
designated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...."  38 C.F.R. § 3.301(d).  38 C.F.R. 
§ 3.1(m) was amended to provide that the term "in the line of 
duty" excludes any injury or disease that was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.  

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.  

Service connection is currently in effect for residuals of 
injury to the third and fourth fingers of the right hand, 
evaluated as noncompensably disabling.  Review of the 
evidence shows that the veteran's claim for service 
connection for alcoholism has been made independent of his 
service-connected disability.  There is no evidence 
suggesting, nor does the veteran contend, that his current 
alcoholism is in any way related to his service-connected 
disability.  Rather, the veteran contends that having a top-
secret clearance and not being able to talk to others about 
his assignment in the military caused his abuse of alcohol.  
Such an assertion attempting to causally relate the alcohol 
abuse to service cannot provide a basis for granting the 
claim.  

The veteran's service medical records show that on one 
occasion during service, when he was seen in the emergency 
room of a military hospital, the veteran admitted to drinking 
a bottle of cognac the previous evening without having food.  
The impression was post-intoxication syncope.  VA medical 
records dated in the 1990s show that the veteran has been 
diagnosed with alcohol dependence and alcoholism and that he 
has given a history of drinking since he was 18 years old.  
The Board observes, however, that the facts regarding the 
origin of the veteran's alcoholism are not at issue.  Whether 
this dependence began in or was aggravated by service is not 
determinative of the outcome of this case, as this case turns 
solely on a question of law.  The applicable law and 
regulations discussed above clearly preclude the granting of 
benefits for disabilities that result from the veteran's 
abuse of alcohol, regardless of whether such abuse originated 
in service.  Where a claim is for a benefit not provided by 
law, it is properly denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the veteran's claim for service 
connection for alcoholism was filed in 1994, years after the 
effective date of OBRA 1990, it lacks legal merit and is 
precluded by law.  


ORDER

Service connection for alcoholism is denied.  


REMAND

The veteran is seeking service connection for tendonitis of 
both legs, which he contends started in paratroop jump school 
while he was on active duty for training (ACDUTRA) in the 
Army reserves.  The veteran has reported that he was in the 
Army reserves with HH 11th Special Forces from April 1974 to 
February 1975.  He also states that he while he was at jump 
school he was seen at the dispensary at Fort Devons, 
Massachusetts, and was told he had tendonitis in both calves.  
There is no indication that the RO has attempted to verify 
the veteran's reserve service and periods of ACDUTRA or that 
any action has been undertaken to obtain relevant service 
medical records.  As such evidence would be pertinent to the 
veteran's claim, the Board will remand the case for 
additional development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
to verify the veteran's reported Army 
reserve service with HH 11th Special 
Forces from April 1974 to February 1975, 
ascertain periods of ACDUTRA and obtain 
service medical records related to the 
veteran's service in the reserves.  The 
RO should document fully its actions to 
obtain relevant records.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
treatment or evaluation of tendonitis of 
the legs at any time since service.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file the medical records 
identified by the veteran.  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence.  See 
38 C.F.R. § 3.159 (2002).  

4.  After full compliance with notice and 
development requirements (including 
providing an additional VA examination 
and obtaining a medical opinion if 
warranted), the RO should readjudicate 
the claim of entitlement to service 
connection for tendonitis of both legs.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case that addresses all evidence not 
previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



